DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2, 4, 6, 14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 101 rejection is remedied. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  



Claims 2 and 14 recite transmitting the first subset of attributes to an AI engine, identifying a first category for a first set of servers, identifying a second category, identifying a first subset of servers, and ranking the first subset of servers.  The identifying steps are extensions to the abstract idea.  The transmitting and ranking steps correspond to insignificant extra-solution activities akin to displaying information. 

Claims 3 and 15 recite identifying a second category that is an extension to the abstract idea. 

Claims 4 and 16 recite identifying a third category, identifying a third subset of servers, and ranking the third subset of servers.  The identifying steps are extensions to the abstract idea.  The ranking step corresponds to insignificant extra-solution activities akin to displaying information. 

Claims 5 and 17 recite the first and second subsets of attributes are selected using wrapper-based ML techniques.  This limitation does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. 

Claims 6 and 19 recite various attributes of the first subset of attributes that merely elaborates on what the attributes comprise and do not add a meaningful limitation to the abstract idea. 

Claim 7 recites various attributes of the second subset of attributes that merely elaborates on what the attributes comprise and do not add a meaningful limitation to the abstract idea. 

Claims 8 and 18 recite various services of the plurality of services that merely elaborates on what the services comprise and do not add a meaningful limitation to the abstract idea. 

Claims 9 and 20 recite the services are broadcasted over zero configuration networking protocols.  This limitation does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. 

Claim 10 recite(s) mental processes with additional generic computer elements (receiving recommendation information, receiving a first user input).  This judicial 

Claim 11 recites receiving a second user input and generating a list of servers.  The receiving step is an extension to the abstract idea.  The generating step corresponds to an insignificant extra-solution activity akin to displaying information. 

Claim 12 recites various categories of the plurality of categories that merely elaborates on what the categories comprise and do not add a meaningful limitation to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”).

Claims 1 and 13:
Kunde discloses a method comprising:
receiving a set of client interaction attributes from a network device (“database server”) in a network environment (§ 0047, Lines 1-3; Database server 106 may be configured to store the one or more requests received from the requestor) (§ 0048, Lines 1-2; For querying the database server, one or more querying languages may be utilized) (§ 0062, Lines 8-11; The one or more requests may comprise one or more keywords and one or more SLAs), the set of client interaction attributes being indicative of a correlation between a client device, a service requested by the client device from a plurality of services, and a server, from a plurality of servers, which broadcasts the requested service (§ 0062, Lines 2-5; The one or more requests may be indicative of at least a requirement of the requestor for one or more services to process one or more tasks) (§ 0022, Lines 3-7; One or more service providers may share one or more available services with a platform to sell, rent, or share one or more available services with one or more requestors);

selecting a first subset of attributes from the set of client interaction attributes and a second subset of attributes from the set of server availability attributes (§ 0075, Lines 9-12; The comparator compares the one or more keywords and the one or more SLAs with the first set of parameters and the second set of parameters, respectively, associated with the available service); and
identifying, based on at least one of the first subset of attributes and the second subset of attributes, a category, from a plurality of categories, for each of the plurality of servers (§ 0111, Lines 1-4 and 8-10; After receiving the request, the application server queries the database server to retrieve the one or more available services.  Each service definition in the ontology comprises attributes which can be categorized based on IOPE), the category being associated with the service provided by a respective server, the plurality of categories being indicative of recommendations for connecting to the plurality of servers (See Fig. 4, which illustrates each service having a “Service Name” and “IOPE”, both of which corresponds to the claimed “category”);

transmitting information related to the plurality of categories to a plurality of client devices in the network environment (§ 0108, Lines 1-2; The ranked one or more services are received by the requestor) (§ 0035, Lines 13-19; The disclosed embodiments may also be implemented using multiple requestor computing devices).

Regarding the “non-transitory computer-readable medium” of claim 13, Kunde discloses that the programmable instructions can be stored and transmitted on a computer-readable medium (§ 0125, Lines 1-2).

Claims 3 and 15:
Kunde further discloses wherein identifying the category comprises,
identifying, based on the second subset of attributes, a second category for a second set of servers, from the plurality of servers, wherein the second category is indicative of a recommendation for connecting to the second set of servers based on an operational state (“time of availability”) of the second set of servers (§ 0107, Lines 9-17; Processor 202 may transmit a top “k” first services from the ranked one or more first services, where the value of “k” may be based on at least a time of availability of the one or more first services).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”) in view of Raschka (“Machine Learning FAQ”, https://web.archive.org/web/20160319120422/https://sebastianraschka.com/faq/docs/feature_sele_categories.html, Published 03/19/2016, Wayback Machine, hereinafter “Raschka”).

Claims 5 and 17:
Kunde discloses the method as recited in claim 1 and the medium as recited in claim 13.

Kunde does not appear to disclose wherein the first subset of attributes and the second subset of attributes are selected using wrapper-based machine learning techniques.

Raschka discloses the wrapper method for feature selection (Page 1, Line 4). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde’s selection of attributes with Raschka’s wrapper method for feature selection in order to optimize the classifier performance (Raschka, Page 1, Lines 7-8). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”) in view of Jendbro et al. (U.S. Patent Application Publication No. 2007/0224975, hereinafter “Jendbro”); further in view of Lee (“IP and MAC Address: What Are They Good For?”, https://web.archive.org/web/20170811145014/https://www.makeuseof.com/tag/ip-mac-address/, Published 08/11/2017, Wayback Machine, hereinafter “Lee”).

Claim 7:
Kunde discloses the method as recited in claim 1, wherein the second subset of attributes comprises which servers are online (§ 0107, Lines 9-17; Processor 202 may transmit a top “k” first services from the ranked one or more first services, where the value of “k” may be based on at least a time of availability of the one or more first services), service name of a service broadcasted by the server (Fig. 4, Element 402; Service Name), identification tag of the service (Fig. 4, Element 402; Service ID).

Kunde does not appear to disclose wherein the second subset of attributes comprises MAC address and IP address of a server from the plurality of servers and name of an access point to which the server is connected. 

Jendbro discloses wherein the second subset of attributes comprises IP address of a server from the plurality of servers (§ 0066, Lines 2-5; Each service device listed in the table has an associated network identifier or IP address), where service devices are connected to a wireless access point (Fig. 1 illustrates service devices 16, 18, and 20 connected to wireless access point 14). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde’s second subset of attributes to include Jendbro’s IP address and wireless access point information in order to be able to identify the services available and to assist in determining the closest available service devices (Jendbro, § 0069, Lines 13-15). 

Lee discloses that a MAC address identifies a unique network interface in a device (Page 3, Lines 6-7). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde’s second subset of attributes to include each server’s MAC address in order to uniquely identify each server. 

Claims 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”) in view of Jendbro et al. (U.S. Patent Application Publication No. 2007/0224975, hereinafter “Jendbro”).

Claims 8 and 18:
Kunde discloses the method as recited in claim 1 and the medium as recited in claim 13.



Jendbro discloses wherein the plurality of services comprises wireless streaming of multimedia content (§ 0071, Lines 1-3; Streaming of music and/or video), remote login and remote management of devices (§ 0075, Lines 1-3 and 10-18; The invention may be provided in a UPnP environment, where a portable communication device may act as a control point to render a file on the service device), file sharing (§ 0075, Lines 10-18; The portable communication device provides an object in the form of a type of file that it wants to have a service treat or render), video on demand (§ 0071, Lines 1-3; Streaming of music and/or video), and wireless printing (§ 0067, Lines 3-5; The user of the device might want to print out text on a printer).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde’s plurality of services to include those services as suggested by Jendbro in order to apply the principles of the disclosed invention on other services (Jendbro, § 0071, Lines 1-2). 

Claim 10:
Kunde discloses a system comprising: 
a processor (§ 0122, Lines 2-3); and
a memory coupled to the processor (§ 0122, Lines 4-5), the memory storing instructions executable by the processor (§ 0123, Lines 1-3) to:

generate a list of the plurality of services (§ 0108, Lines 1-2; The ranked one or more services are received by the requestor);
receive a first user input selecting a service, from the plurality of services (§ 0108, Lines 3-5; The requestor may select one or more of the ranked one or more first services).

Kunde does not appear to disclose generating a list of the plurality of categories associated with the selected service. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde’s first user input by incorporating Jendbro’s service device locating request in order to employ the services of a service device that is closest (Jendbro, § 0075, Lines 7-9). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”) in view of Jendbro et al. (U.S. Patent Application Publication No. 2007/0224975, hereinafter “Jendbro”); further in view of Xu et al. (U.S. Patent Application Publication No. 2016/0119186, hereinafter “Xu”).

Claims 9 and 20:
Kunde discloses the method as recited in claim 1 and the medium as recited in claim 13.

Kunde does not appear to disclose wherein the plurality of services is broadcasted over zero configuration networking protocols.

Xu discloses Bonjour, which is a zero-configuration networking protocol that includes service discovery (§ 0013, Lines 9-11). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde’s service discovery to employ a zero-configuration networking protocol, as disclosed by Xu, in order to facilitate automating service discovery (Xu, § 0013, Lines 6-9). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”) in view of Jendbro et al. (U.S. Patent Application Publication No. 2007/0224975, hereinafter “Jendbro”); further in view of Adapalli et al. (U.S. Patent Application Publication No. 2016/0019636, hereinafter “Adapalli”).

Claim 11:
Kunde in view of Jendbro discloses the system as recited in claim 10.

Kunde in view of Jendbro does not appear to disclose wherein the processor is further to:
receive a second user input selecting a category, from the plurality of categories, associated with the selected service; and
generate a list of servers grouped under the selected category.

Adapalli discloses cloud service filters that receive a second user input selecting a category, from the plurality of categories, associated with the selected service and generate a list of servers grouped under the selected category (§ 0159, Lines 9-10; All 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde and Jendbro’s system by including Adapalli’s cloud service filters in order to provide multiple ways to help users find cloud services that are in need of (Adapalli, § 0159, Lines 2-3). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kunde et al. (U.S. Patent Application Publication No. 2017/0374159, hereinafter “Kunde”) in view of Jendbro et al. (U.S. Patent Application Publication No. 2007/0224975, hereinafter “Jendbro”); further in view of Unnimadhavan et al. (U.S. Patent Application Publication No. 2016/0021214, hereinafter “Unni”).

Claim 12:
Kunde in view of Jendbro discloses the system as recited in claim 10, wherein the plurality of categories comprises:
a second category assigned to a second set of servers, from the plurality of servers, wherein the second category is indicative of a recommendation for connecting to the second set of servers based an operational state of the second set of servers (Kunde, § 0107, Lines 9-17; Processor 202 may transmit a top “k” first services from the ranked one or more first services, where the value of “k” may be based on at least a time of availability of the one or more first services); and 


Kunde in view of Jendbro does not appear to disclose wherein the plurality of categories comprises:
a first category assigned to a first set of servers, from the plurality of servers, wherein the first category is indicative of a recommendation for connecting to the first set of servers based on a frequency of usage of the first set of servers; and 
a fourth category assigned to a predefined server, wherein the fourth category is indicative of a recommendation for connecting to the predefined server based on a user selection.

Unni discloses wherein the plurality of categories comprises:
a first category assigned to a first set of servers, from the plurality of servers, wherein the first category is indicative of a recommendation for connecting to the first set of servers based on a frequency of usage of the first set of servers (§ 0044, Lines 5-8; The list of priority servers refers to a list of servers which are frequently used that is sorted by usage); and 
a fourth category assigned to a predefined server, wherein the fourth category is indicative of a recommendation for connecting to the predefined server based on a user 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Kunde and Jendbro’s categories to include Unni’s list of priority servers in order to help users easily find servers to connect to (Unni, § 0005, Lines 1-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2012/0102408 (Zhao et al.) – Systems and Methods for Service Provision Based on Events – Tracking a user’s intent and preferences for automatic service discovery, selection, and recommendation.
U.S. Patent Application Publication No. 2015/0163635 (Leppanen et al. ) – Method, a Server and a Computer Program for Local Discovery – A server recommends services based on current context that is available in the proximity to the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452